Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 16 is objected to because of an informality: the word “the” should be inserted before “UHSS and non-UHSS layers” in line 11.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, and 19 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites a top of the shank. It is unclear if this is referring to the top of the shank first introduced in claim 1.
Claim 9 recites a cavity of the die. In light of Applicant’s disclosure, it is unclear if the cavity is the same as the die recess of claim 1.
Claim 19 recites the die comprises an annular ridge which extends around a cylindrical opening with a diameter …. It is unclear if the diameter is referring to the cylindrical opening or the annular ridge.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2016/0281757 (“Hofmann”).
Regarding claim 1, Hofmann discloses a method of forming a riveted joint (paras. [0002]-[0004]) comprising a UHSS layer (element 34 of fig. 3, paras. [0077] & [0088]) and a non- UHSS layer (element 36 of fig. 3, paras. [0083] & [0088]) using a self-piercing rivet (element 10 of fig. 1, para. [0060]) comprising a head (portion 12 of fig. 1) and a shank (portions 14 & 16 of fig. 1), an outer diameter of a top of the shank being greater than an outer diameter of a bottom of the shank before insertion of the rivet (fig. 1, wherein portion 16 comprises an outer diameter greater than portion 14).
Hofmann further discloses the method comprising: pushing the self-piercing rivet into the UHSS layer such that the lower portion of the shank flares outwards and cuts a slug from the UHSS (fig. 3, paras. [0078] & [0079]); and pushing the flared shank of the self-piercing rivet and the slug into the non-UHSS layer such that the non-UHSS layer deforms into a die recess and flows around an outer surface of the flared shank (fig. 3, paras. [0039], [0045], [0051] & [0084]).
Claim 6 recites the shank comprises an upper portion and a lower portion, the upper portion having a greater diameter than the lower portion. As illustrated in fig. 1 of Hofmann, the upper portion 16 of the shank comprises a diameter larger than the lower portion 14.
Claim 7 recites the shank comprises an upper portion and a lower portion, and wherein the upper portion of the shank is tapered. As illustrated in fig. 1 of Hofmann, the shank comprises an upper portion 16 and a lower portion 14, wherein the upper portion comprises a taper (para. [0070]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above.
Regarding claim 5, Hofmann fails to explicitly teach the outer diameter of a top of the shank is up to 12% larger than the outer diameter of the bottom of the shank. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). In this case, Hofmann doesn’t teach the relative dimensions between the top and bottom of the shank being within 12%. However, the top of the shank of Hofmann being 12% larger than the bottom of the shank would not result in a rivet that performs differently because the head of the rivet would still press against the top of the workpiece.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of USPGPub No. 2010/0232906 (“Singh”).
Regarding claim 3, Hofmann fails to explicitly teach the die has a diameter which is no more than 2.5mm greater than the outer diameter of the bottom of the shank before insertion of the rivet. However, this would have been obvious in view of Singh.
Singh is also directed to self-piercing rivets (figs. 1 & 2, paras. [0001]-[0004]). Singh teaches the die diameter to be smaller than usual to reduce the flaring of the rivet shank (para. [0015]). Singh teaches that the diameter of the cavity of the die DM is equal to the shank outer diameter dN plus (0.6 to 1.5)2tM, wherein tM is the thickness of the die side part (paras. [0014] & [0080]). 
In this case, both Hofmann et al. and Singh are directed to self-piercing rivets wherein the lower shank portion flares outwardly. Singh teaches that it is predictable for the cavity of the die to have a diameter that is equal to the outer diameter of the lower shank plus 1.2tM. Thus, in order to reduce flaring of the lower shank portion, it would be obvious to modify Hofmann et al. such that the die cavity diameter is chosen based on the formula D=dN + 1.2tM. 
Given the above modification, if tM is less than or equal to 2.08mm, then the diameter of the cavity of the die will be no more than 2.5 mm greater than the outer diameter of the lower shank. While Hofmann fails to explicitly teach the thickness of the workpieces, merely scaling down the size of the system of Hofmann et al. such that the die side workpiece is less than 2.08 mm thick is not a patentable difference because the system of Hofmann et al. scaled down to the required size would not perform differently than the prior art device. See MPEP 2144.04(IV)(A).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of US Pat No. 6,263,560 (“Edwards”).
Regarding claim 4, Hofmann fails to explicitly teach the die has a diameter which is at least 1.5mm greater than the outer diameter of the bottom of the shank before insertion of the rivet. However, this would have been obvious in view of Edwards.
Edwards is also directed to self-piercing rivets (col. 1 line 5). Edwards teaches that it is typical for the die cavity diameter to be greater than 1.5 mm than the shank diameter, for example the rivet shank to have a diameter of 5mm and the die cavity to have a 9 mm diameter (col. 1 lines 6-11). Thus, it would be predictable that the method of Hofmann can be used with a die cavity diameter that is greater than 1.5 mm with respect to the shank outer diameter. Therefore, it would be obvious to modify Hofmann such that the shank has an outer diameter of 5 mm and the die cavity diameter is 9 mm.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of USPGPub No. 2016/0332215 (“Blacket”).
Regarding claim 9, Hofmann fails to explicitly teach the die includes an annular ridge which extends around a cavity of the die; wherein optionally, the annular ridge includes a tapered face which is generally directed towards the rivet. The broadest reasonable interpretation of this claim does not include the optional limitation. This would have been obvious in view of Blacket.
Blacket is also directed to self-piercing rivets that cut slugs from a workpiece (fig. 7c, paras. [0002] & [0219]). Blacket teaches that the die comprises an annular ridge 112 extending around the cavity 110 of the die (fig. 7b, para. [0217]). During the riveting process, the ridge 112 produces an indentation in the workpiece that forces material into the groove 104 of the rivet, thereby providing an interlock that prevents movement of the lower layer (figs. 7b & 7c, para. [0220]).
It would be obvious to modify Hofmann to provide a groove in the rivet and an annular ridge around the cavity of the die. In the case, both Hofmann and Blacket teach riveting workpieces together with a self-piercing rivet. Blacket teaches one of skill in the art that a better interlock is formed when material from the lower workpiece is forced into a groove in the rivet. Blacket achieves this by providing an annular ridge around the cavity of the die. Thus, there would be a reasonable expectation of success that providing a groove in the rivet of Hofmann, and providing an annular ridge around the cavity of the die will provide a interlock between the rivet and the lower workpiece that will prevent movement of the lower workpiece.
Claim 20 recites a vehicle comprising a riveted joint formed according to the method of claim 1. As detailed in the rejection to claim 1 above, Hofmann teaches the method of claim 1. However, Hofmann fails to explicitly teach the riveted workpiece being used in a vehicle. This limitation would have been obvious in view of Blacket.
Blacket teaches that self-piercing rivets joining UHSS and/or non-UHSS layers can join vehicle panels together (paras. [0140] & [0217]). Thus, it would be predictable and obvious to modify the workpieces of Hofmann such that they are configured to be part of a vehicle.
Claims 1-2, 5-6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of USPGPub No. 2008/0232930 (“Jokisch”).
Regarding claim 1, Hofmann discloses a method of forming a riveted joint (paras. [0002]-[0004]) comprising a UHSS layer (element 34 of fig. 3, paras. [0077] & [0088]) and a non- UHSS layer (element 36 of fig. 3, paras. [0083] & [0088]) using a self-piercing rivet (element 10 of fig. 1, para. [0060]) comprising a head (portion 12 of fig. 1) and a shank (portion 14 of fig. 1).
Hofmann further discloses the method comprising: pushing the self-piercing rivet into the UHSS layer such that the lower portion of the shank flares outwards and cuts a slug from the UHSS (fig. 3, paras. [0078] & [0079]); and pushing the flared shank of the self-piercing rivet and the slug into the non-UHSS layer such that the non-UHSS layer deforms into a die recess and flows around an outer surface of the flared shank (fig. 3, paras. [0039], [0045], [0051] & [0084]).
Assuming arguendo that Hofmann fails to teach an outer diameter of a top of the shank being greater than an outer diameter of a bottom of the shank before insertion of the rivet, this would have been obvious in view of Jokisch.
Jokisch is also directed to a rivet for use in high strength steel sheets (paras. [0001]-[0009]). Jokisch teaches that in order to reduce the strength of the rivet, and, to prevent a gap between the rivet and workpiece after installation, it is known for the shank of the rivet to have an elliptical profile such that the upper part of the shank is thicker than the bottom (fig. 1, paras. [0004]-[0009] & [0025]).
In this case, both Hofmann and Jokisch are directed to a rivet configured to flare outward within high strength steel sheets. Jokisch teaches one of skill in the art that it is predictable for a rivet with a shank having an elliptical profile to be formed out of reduced strength material and prevents gaps between the rivet and the workpiece. Thus, in order to prevent gaps between the rivet and workpiece, and to have a rivet of reduced strength, it would be obvious to modify Hofmann such that the outer surface of the shank has an elliptical profile wherein the upper portion is thicker than the lower portion. 
Claim 2 recites a hole cut from the UHSS has a diameter which is greater than the outer diameter of the bottom of the shank before insertion of the rivet. This is the natural logical result of Hofmann in view of Jokisch. As detailed in the rejection to claim 1 above, the shank of Hofmann has a rounded shape such that the upper shank portion is greater than the lower shank portion. When pressing the rivet into the workpieces, the upper shank portion will be within the upper workpiece (fig. 3 of Hofmann). Thus, in order to accommodate the top of the shank, a hole created in the upper workpiece will have a diameter greater than the bottom of the shank before insertion.
Hofmann et al. further teach the outer diameter of the top of the shank is sufficiently large to provide contact with the UHSS layer around a circumference of the shank (Hofmann, fig. 3; Jokisch, para. [0009]).
Regarding claim 5, Hofmann et al. fails to explicitly teach the outer diameter of a top of the shank is up to 12% larger than the outer diameter of the bottom of the shank. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). In this case, Hofmann et al. teaches a rounded shank but doesn’t teach the relative dimensions between the top and bottom of the shank being within 12%. However, the top of the shank of Hofmann et al. being equal to or less than 12% larger than the bottom of the shank would not result in a rivet that performs differently because the upper portion of the shank will still be thicker, thus allowing for the benefits taught by Jokisch as detailed in the rejection to claim 1 above. In addition, finding optimal or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II)(A).
Regarding claim 6, Hofmann et al. further teach the shank comprises an upper portion and a lower portion, the upper portion having a greater diameter than the lower portion (Jokisch, fig. 1, paras. [0009] & [0025]). 
Claim 20 recites a vehicle comprising a riveted joint formed according to the method of claim 1. As detailed in the rejection to claim 1 above, Hofmann in view of Jokisch teach the method of claim 1. However, Hofmann fails to explicitly teach the riveted workpiece being used in a vehicle. This limitation would have been obvious in view of a separate teaching of Jokisch.
Jokisch teaches that self-piercing rivets joining UHSS and/or non-UHSS layers can join automobile sheets together (paras. [0004] &[0006]). Thus, it would be predictable and obvious to modify the workpieces of Hofmann such that they are configured to be part of a vehicle.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. as applied to claim 1 above, and as evidenced by USPGPub No. 2021/0087655 (“Ramasamy”).
Regarding claim 7, Hofmann et al. further teach the shank comprises an upper portion and a lower portion, and wherein the upper portion of the shank is tapered (Jokisch, fig. 1, paras. [0009] & [0025]). The term “tapered” is defined as diminishing or reducing in thickness toward one end. Thus, the broadest reasonably interpretation of “tapered” includes rounded surfaces. This is evidenced by Ramasamy, which states that a taper may be conical or rounded (para. [0080]).
Claim 8 recites the shank is tapered from the top of the shank to the bottom of the shank. The term “tapered” is defined as diminishing or reducing in thickness toward one end. Thus, the broadest reasonably interpretation of “tapered” includes rounded surfaces. This is evidenced by Ramasamy, which states that a taper may be conical or rounded (para. [0080]). As detailed in the rejection to claim 1 above, Hofmann was modified by Jokisch to have a rounded tapered surface from the top to the bottom of the shank (fig. 1 of Jokisch).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DE-102008005289-A1 (“Bengtsson”) in view of  WO-2012113463-A1 (“Klarner”).
Claim 22 recites a vehicle comprising a riveted joint formed according to the method of claim 16. This is a product by process claim. Thus, patentability is based on the structure of the product, not on the method of production. In this case, the final structure of the method of claim 16 comprises an assembly of a rivet, a UHSS layer, and a non-UHSS layer, wherein the layers have a slug cut out of them, and the rivet comprises a groove along the shank due to the outward flare of the lower shank portion.
Bengtsson teaches a rivet to rivet an ultra high strength steel layer to a non-UHSS layer to form a vehicle component (paras. [0006], [0009] & [0017], wherein all references to Bengtsson refer to the machine translation submitted herewith).  Bengtsson teaches the rivet to cut slugs from both of the layers and to comprise an annular groove between the top and bottom of the shank in order to receive the non-UHSS layer (figs. 2-4, paras. [0021]-[0022]). 
	Thus, Bengtsson teaches the product of claim 22 except for the rivet comprising a recess extending into the lower shank portion (since the bottom of the rivet of Bengtsson is flat one of skill in the art would not believe the rivet had a recess prior to riveting). This recess would have been obvious in view of Klarner.
Klarner is also directed to riveting high strength sheets with a rivet that is punched through both sheets and comprises a groove between the bottom and top of the shaft (figs. 1a-1e & 2a-2e, paras. [0086] & [0117]-[0125]). Klarner teaches that such a rivet can comprise a variety of shapes (see generally figures 1-84). Klarner teaches that it is known and predictable for the punch rivet to have a recess 33 extending into the lower shank portion.
	In this case, both Bengtsson and Klarner teach rivets configured to the punched through each layer and having a groove to receive the bottom layer of material. Since Klarner teaches that it is known and predictable for such rivets to have a recess extending into the lower portion of the shank, it would be obvious to modify the rivet of Bengtsson to have a recess extending into the lower portion of the shank.

Allowable Subject Matter
Claims 16-17 are allowed.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest a rivet having the recited structure and wherein the rivet cuts slugs from both the layers that are received by the die, and the lower portion of the shank flares outwardly when being pushed into the UHSS layer, in combination with the other limitations of claim 16.
	The examiner notes that the Written Opinion of the ISA found claim 16 to lack inventive step over WO2015/107350 in view of USPGPub 2013/0115027 (teaching the recess in the rivet). Blacket, used in the previous rejection, is the US publication of WO2015/107350. Blacket does not teach all the limitations of claim 16 except for the recess. For example, Blacket fails to teach a rivet cutting slugs from the workpieces, and wherein the lower shank flares outward when being pushed through the UHSS layer. The Written Opinion of the ISA points to fig. 26 of Blacket as teaching the flaring. However, the embodiment of fig. 26 does not cut slugs from both layers that are received by the die. In addition, the embodiment of fig. 26 does not teach a rivet having an upper shank portion with a greater diameter than a lower shank portion prior to riveting. 

Response to Arguments
Applicant's arguments filed May 23, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 6-7 of the remarks, Applicant argues that the conical section of Hofmann cannot be considered as part of the shank because Hofmann states that it is a transition portion between the head and the shank, and, Applicant’s specification states that there is a radius between the head and shank.
With respect to the teachings by Hofmann, the examiner is required to give each limitation its broadest reasonable interpretation. Thus, the examiner is not required to use the definitions provided in a prior art reference. In this case, the BRI of “shank” is a generally straight projection forming an end of the rivet. The BRI doesn’t include that the shank must not have a conical portion that extends from the head. 
With respect to Applicant’s specification teaching that there is a radius between the head and the shank, the examiner is not permitted to import limitations from the specification into the claims. The applicant is welcome to include the radius in the claims for purposes of distinguishing their invention from the prior art. 
Thus, the examiner still believes that the BRI of “shank” includes the conical section of Hofmann that extends downward from the head.
On page 8 of the remarks, Applicant argues that one of skill in the art would not have modified the shank of Hofmann in view of Blacket because Blacket teaches a riveting method wherein the rivet is rotated during insertion (whereby Hofmann teaches a non-rotating riveting method). The examiner agrees and has withdrawn the rejections of Hofmann in view of Blacket that modify the shank of Hofmann as taught by Blacket.
On page 9 of the remarks, Applicant argues that it is not obvious to combine Blacket and Hofmann because of the different riveting techniques used and the ceramic material of the rivet of Blacket. The examiner agrees and has withdrawn the 103 rejections over Blacket in view of Hofmann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”